Citation Nr: 0203681	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1975 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bipolar 
disorder, claimed as a nervous condition. 

In November 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2001). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A psychiatric disorder clearly and unmistakably 
preexisted service.

3.  There is no evidence of an increase in severity of the 
veteran's psychiatric disorder during service.


CONCLUSION OF LAW

A psychiatric disorder, which preexisted service, was not 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  On examination at entry into service 
in April 1975, the veteran's psychiatric evaluation was noted 
as "normal."  The veteran indicated a negative history for 
depression or nervous trouble of any sort.  

In June 1975, the service medical records show that the 
veteran underwent treatment for a prolapsed rectum, during 
which he also stated a desire to "strangle himself or 
members of his platoon."  While on the medical unit, the 
record shows that he impulsively cut his wrist very 
superficially, saying that he did not want to stay in the 
Marines.  He was referred for evaluation by a psychiatrist.  
The psychiatrist noted a long history of acting-out behavior 
with much trouble with the police for petty theft and 
drunkenness and disorderly conduct.  He was also involved in 
a great deal of fighting while in school.  His history was 
significant for one other suicide gesture in the past.  The 
examiner noted that the veteran showed poor motivation for 
further military service with a life-long history of 
maladaptive behavior.  On mental status examination, the 
veteran related in an extremely immature manner, although he 
showed no evidence of psychosis or suicidal ideation, and no 
hallucinations.  The impression of the examiner was of 
immature personality.

A July 1975 Medical Board report noted that by his own 
statements, the veteran suffered a prolapse of his rectum one 
time prior to entering service, which he did not reveal to 
examiners on his entry examination.  He was discharged from 
the service due to recurrent preexisting rectal prolapse, 
just over three months following his enlistment.  His mental 
condition was not mentioned in the report of the Medical 
Board.

In April 1976, the veteran filed a claim for service 
connection for mental depression.  In June 1976, he was 
provided a VA psychiatric examination.  The veteran indicated 
to the examiner that he had no previous hospitalizations for 
psychiatric difficulty, although he did admit to trying to 
slit his wrist while in the hospital during service for 
treatment for rectal prolapse.  On mental status examination, 
the veteran's appearance was noted to be "ill-kempt."  He 
displayed a variety of bizarre postures and movements during 
the interview including covering his face with his hands, 
squinting and grimacing with his facial muscles and moving 
his legs in a very bizarre manner.  His voice varied 
tremendously in volume and seemed very inappropriate at the 
time.  His thoughts were loose in association when asked an 
open-ended question.  The examiner noted that he was very 
guarded and evasive throughout the interview, answered most 
questions incompletely and seemed suspicious.  He exhibited 
blocking on several occasions during the interview.  There 
was no obvious mention of delusions or ideas of reference.  
The diagnostic impression was schizophrenia, chronic, 
undifferentiated type.

The veteran was notified in a letter dated August 1976 that 
further medical findings were considered necessary for 
evaluation and consideration of his claim for service 
connection.  A report of contact from the VA hospital in 
Dallas indicates that he did not report for the scheduled 
examination.  In December, the veteran was notified that 
after several attempts to contact him regarding his 
examination, his claim was being disallowed due to his 
failure to report for the necessary examination.  The veteran 
wrote back asking about the status of his claim, indicating 
that since his initial scheduled examination, he had received 
no further communication from VA regarding his claim.  In 
March 1977, the RO sent another notice referencing the 
December letter, and informed the veteran that he would have 
to advise the RO of his willingness to report before another 
examination could be scheduled.  The veteran did not respond.  
See 38 C.F.R. § 3.158 (2001).

In a November 1986 psychiatric assessment, apparently 
conducted in relation to his claim for disability benefits 
from the Social Security Administration (SSA), the veteran 
was noted to have a full scale IQ of 63.  The examiner, 
however, noted that there were no other physical or mental 
impairments found.  

Outpatient treatment records were obtained from the VA 
Medical Center (VAMC) in Dallas, Texas, showing treatment 
dating from his discharge from service, primarily for medical 
rather than psychiatric disorders.  In May 1990, he first 
sought treatment at the VAMC for a complaint of recurrent 
depression, claimed as occurring off and on since 1985, which 
he indicated was worse over the past three months.  Following 
a mental examination, the examining nurse noted that there 
was an unclear history, and that he was exhibiting symptoms 
that suggested possibly a schizoaffective disorder versus 
major depression.  In September 1991, he was treated again 
for complaint of chronic depression, this time indicating 
symptoms since 1975.  

Also in September 1991, the veteran was seen in the emergency 
room at the Parkland Memorial Hospital in Dallas wanting help 
and medication for his depression.  He reported that he had 
been seen recently at the VA, and placed in group therapy, 
but left after two sessions.  He stated that he had 
depressive episodes lasting 6-12 months with only a few good 
months in between since he was 15 years old.  A mental status 
examination resulted in impressions of dysthymic disorder and 
marijuana abuse with a history of alcohol abuse.  He was 
referred for further evaluation.  

In a November 1991 evaluation at Parkland, the veteran 
complained of not ever recalling being happy in his life.  
The examiner noted the veteran's history was very significant 
for past suicide attempts beginning when the veteran was in 
the Marines.  The diagnostic impressions included depression, 
not otherwise specified, and borderline personality disorder.  
He continued treatment at Parkland with several more 
emergency room visits.  A March 1992 emergency room record is 
significant for the comment given to the examiner regarding 
his past history that he "lied" to pass a test to get into 
the Marines.  He added that he lasted three months then had a 
"nervous breakdown."

In June 1992, the veteran attempted suicide again and was 
transferred from Parkland Emergency to the Dallas County 
Mental Health and Retardation Center, Dallas Psychiatric 
Intensive Care Unit.  The report of psychiatric evaluation 
noted that he had a long history of schizoaffective disorder 
and depression with suicide attempts by overdoses and 
firearms "too numerous to count" from the age of 16 to the 
present. 

A September 1992 psychiatric report relates the veteran's 
history of emotional problems "for years," and that he 
never went to a doctor until about a year ago.  An April 1993 
psychological evaluation noted the veteran's complaint that 
he had been depressed for a long time, even as a child, and 
described a troubled history prior to his entry into service.  

An October 1993 SSA disability determination found that the 
veteran had been disabled since December 1990 with severe 
impairment including borderline intellectual functioning, a 
schizoaffective disorder, a borderline personality disorder, 
and chronic obstructive pulmonary disease. 

In January 1998, the veteran filed another claim for service 
connection for depression.  He indicated treatment at the 
Parkland Hospital in Dallas in the summer of 1987.  The 
hospital was contacted by the RO for any records of treatment 
of the veteran.  The hospital replied that it was unable to 
locate any records of treatment of the veteran.  

In February 1998, the veteran was provided a VA psychiatric 
examination which included an examination of the veteran's 
medical history from his claims file.  After examining the 
veteran, the examiner concluded that the veteran had some 
borderline intelligence and bipolar behavior history, and a 
history of several suicide attempts followed by 
hospitalization.  The examiner noted, "[i]t appears that the 
veteran's poor performance and mental difficulty was noticed 
already in the service, although no definite diagnosis or 
hospitalization occurred at that time."  The diagnostic 
impressions were (1) bipolar disorder, more frequently 
depressed, (2) currently mildly depressed, and (3) subaverage 
intellectual performance.  

A VA outpatient treatment note from April 1998 includes a 
review of the veteran's records by a physician.  It was noted 
that the veteran had in the past been given diagnoses of 
bipolar disorder, alcohol abuse/dependence, cannabis abuse, 
amphetamine abuse and borderline IQ.  

In November 1998, the veteran was admitted to the emergency 
room at a VA hospital with suicidal ideation.  He was 
hospitalized overnight until he could talk to his VA case 
manager in the morning.  The admitting note shows that he had 
been drinking heavily and smoking marijuana for the past 
three days.  It further shows that the veteran had several 
severe stressors in the last year, including the death of two 
friends, his brother and his father.  The veteran related 
that his first psychiatric admission was after 2 months in 
basic training, and his next admission was sometime between 
1989 and 1991 when he overdosed on Mellaril.  He stated that 
he began seeing things other people did not see, and hearing 
voices approximately four to five years earlier.  On 
discharge, the diagnoses were alcohol and drug dependency, 
depression, and rule out antisocial personality disorder.  

In April 1999, a letter was sent to the veteran requesting 
medical evidence in support of the veteran's claim, including 
private medical records from Charter Psychiatric Hospital in 
Plano, Texas, and Parkland Hospital in Dallas, Texas.  No 
response was received from the veteran to this request.

In an August 1999 VA mental disorders examination, the 
examiner reviewed the veteran's records.  He described the 
veteran's early life as "chaotic," and noted that although 
he was briefly hospitalized in service for evaluation, there 
was no evidence of any major psychiatric disease.  The 
diagnostic impressions of the examiner were of depression, 
not otherwise specified, a borderline mixed personality 
disorder with anti-social and dependence features, and mixed 
alcohol and drug abuse.

In a November 2000 personal hearing, the veteran testified 
that he never received treatment for any psychiatric disorder 
prior to entering the service, although he did describe a 
pattern of abuse as a child.  He added that after his 
discharge, he was treated at the VA hospital in Dallas, but 
just for "day care."  He did not receive any treatment from 
a doctor or receive medication at that time.  He stated that 
he was not treated again for any psychiatric problems until 
approximately 1991 when he was treated at Parkland Hospital 
in Dallas and diagnosed with being paranoid schizophrenic and 
bipolar.  

In April 2001, the Board asked for an expert medical opinion 
from the VA Veterans Health Administration (VHA) on the 
question of whether the veteran's psychiatric disorder 
preexisted service, and if so, whether it was aggravated by 
active service.  In the May 2001 response, the physician-
expert designated by VHA to review the file indicated that he 
reviewed the veteran's claims file including the veteran's 
military records.  In response to the question of whether the 
veteran's schizophrenia, diagnosed post service in June 1976, 
existed prior to active service, the physician wrote that a 
review of the record indicated a chaotic life that was 
consistent with a prior psychiatric diagnosis, although there 
was no history of treatment.  Asked by the Board if the 
veteran's psychiatric disorder increased in severity during 
his period of active service, he responded as follows:

The veteran actually appeared to have 
behaved in an improved manner while in 
the service.  His service records 
indicated some minor behavioral problems 
which brought his suitability to the 
service in question, however his 
discharge from the service was for 
chronic recurrent rectal prolapse that 
existed prior to enlistment.  There is no 
evidence that the veteran's three months 
in the service exacerbated his mental 
condition in any way.  

The physician further added that the veteran's psychiatric 
diagnosis was a continuation of the symptoms the veteran 
demonstrated prior to being in the service.  "There is no 
evidence that the disorder first manifested itself while in 
the service.  However, there is evidence of the disorder 
existing prior to service."

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

The RO informed the veteran of the evidence needed to support 
his claim in April 1999.  The RO provided the veteran a 
statement of the case in January 1999 and a supplemental 
statement of the case in September 1999.  Those documents 
informed the veteran of the regulatory requirements for 
establishing service connection for a psychiatric disorder, 
and the rationale for not granting service connection.  The 
veteran gave testimony in a personal hearing in November 2000 
and did not indicate that there was any additional evidence 
which had not been obtained.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The veteran's representative has reviewed the 
claims file, and did not indicate that the veteran had any 
additional evidence to submit.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claim.

The RO has obtained the service medical records, which appear 
to be complete, as well as records of the veteran's VA 
outpatient treatment dating from his release from active 
service.  The RO has also attempted to obtain all private 
records of the veteran's psychiatric treatment.  In this 
regard, the Board notes that in his January 1998 claim to 
reopen, he indicated treatment at the Parkland Hospital in 
Dallas, Texas.  In his February 1998 VA examination, he also 
indicated to the examiner that he had been treated several 
times at Charter Psychiatric Hospital in Plano, Texas.  The 
RO contacted the Parkland Hospital, which replied that there 
were no records available of the veteran's treatment.  No 
attempt was made to obtain records of the veteran's 
psychiatric treatment at the Charter Psychiatric Hospital.  
The Board finds, however, that remand of this case in order 
to obtain the medical records from Charter Psychiatric 
Hospital is not required.  The veteran indicated in his 
November 2000 hearing that his first postservice psychiatric 
treatment was in 1990 or 1991 at the Parkland Hospital in 
Dallas, Texas.  The veteran's claim is dependent on credible 
evidence showing either incurrence or aggravation of his 
psychiatric disorder during service, or in the first 
postservice year.  Based on the veteran's own testimony, any 
records of his treatment at Charter would have been dated 
later than the Parkland Hospital records from 1990 or 1991, 
placing them many years following his active service.  As 
such, these records could not provide the missing evidence.  
There is no reasonable possibility that the records from 
Charter Hospital would aid the veteran in substantiating his 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development is not required if no benefit would accrue to 
the veteran).  Additionally, although the veteran was 
contacted and asked to provide copies of any records in his 
possession, including records of his treatment from Charter, 
he did not respond to the RO's request for additional 
evidence.  

Finally, in April 2001 the Board requested an expert medical 
opinion on the issue of entitlement to service connection for 
an acquired psychiatric disorder.  An opinion was received in 
May 2001.  A copy of the opinion was sent to the veteran's 
accredited representative in August 2001 who responded with a 
brief dated in October 2001.  The Board therefore concludes 
that all relevant evidence has been obtained for determining 
the merits of the veteran's claim and that VA has fulfilled 
its obligation to assist him in the development of the 
relevant evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


Analysis

First, the Board finds that, although not noted on his entry 
examination, the medical evidence of record clearly and 
unmistakably establishes that a psychiatric disorder 
preexisted the appellant's period of military service.  In 
making this determination, the Board relies primarily on the 
October 2001 opinion of the VHA physician.  It was his expert 
opinion, on reviewing the claims file, that the veteran's 
psychiatric diagnosis was a continuation of the symptoms the 
veteran demonstrated prior to being in the service.  He 
further stated conclusively that there was no evidence that 
the disorder first manifested itself while in the service; 
however, there was evidence of the disorder existing prior to 
service.  His opinion is supported by the records of the 
veteran's psychiatric evaluation during service in which a 
long history of "acting-out" behavior was noted by the 
examiner, as well as trouble with the police, drunkeness, and 
disorderly conduct, resulting in an impression of immature 
personality.  Based on a review of all the evidence of 
record, including the statements of the veteran, the evidence 
of a preexisting psychiatric disorder is unmistakable, and 
the presumption of soundness at entry has been rebutted.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2001); See also 
Vanerson v. West, 12 Vet. App. 254 (1999) (citing WEBSTER'S 
NEW WORLD DICTIONARY 1461 (3rd Coll. ed. 1988 ) that 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable).  The Board notes 
that with regard to the personality disorder diagnosed during 
service and on several occasions thereafter, a personality 
disorder is not a disease or injury within the meaning of VA 
benefits law.  38 C.F.R. § 3.303(c) (2001). 

Second, there is no medical evidence of an increase in 
severity of the veteran's psychiatric disorder during 
service.  Again, the Board turns to the opinion of the VHA 
physician as the most probative evidence on this question.  
Contrary to the veteran's claim of aggravation during 
service, the medical expert writes that the veteran actually 
appeared to have behaved in an improved manner while in the 
service.  This is also supported by the service medical 
records.  Although the veteran did demonstrate a single 
suicidal gesture while hospitalized in the service, 
apparently related to his desire to leave the service, there 
is no evidence that his behavior was anything other than a 
continuation of the "life-long history of maladaptive 
behavior" noted by the psychiatric examiner during service.  
In this regard, the Board notes that temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered aggravation in 
service, unless the underlying condition is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 296, 297 (1991).  Although there 
was no examination report of the veteran at separation, there 
was no reference in the Medical Board Report, which resulted 
in his separation, of a psychiatric disorder.  The VHA 
physician's assessment that "there is no evidence that the 
veteran's three months in the service exacerbated his mental 
condition in any way," is therefore supported by the 
contemporaneous medical evidence.  The Board has also 
considered the remark of the VA examiner in February 1998 to 
the effect that the veteran's mental difficulty apparently 
had been noticed in service; however, this statement does not 
attribute the onset of any acquired psychiatric disorder to 
service nor does it reflect any opinion as to any increase in 
severiy of psychiatric problems in service.  The statement 
merely reflects what the service medical records already 
showed, that is, that mental problems were noticed in 
service.  The probative medical evidence supports the 
conclusion that there was no increase in severity of the 
veteran's mental condition during service.  

The only evidence supporting the veteran's claim consists of 
his own statements made to VA in his pleadings, testimony, 
and as told to medical examiners by way of relating his own 
medical history.  In the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of the veteran's psychiatric disorder is beyond the 
range and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

Nor is information in the medical records purporting to place 
the origin of the veteran's disorder during his time in 
service competent if it is based entirely on the veteran's 
history as related to the examiner.  Evidence that is simply 
information recorded by a medical examiner and that is not 
enhanced by any additional medical comment by that examiner 
is not competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The Board concludes that the probative, competent evidence 
shows that there was no increase in severity of the veteran's 
psychiatric disorder during service and the presumption of 
aggravation does not arise.  38 C.F.R. § 3.306 (2001); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  The preponderance 
of the evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001)  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2001).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

